UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NIKITA PETTIES, et al.,             )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                Civil Action No. 95-0148 (PLF)
                                    )
THE DISTRICT OF COLUMBIA, et al.,   )
                                    )
            Defendants.             )
____________________________________)

                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on a Joint Motion to vacate the payment orders

listed below relating to payments to private providers of special education and related services.

The parties have requested that the Court vacate these service payment orders in order to enable

the District to implement its final rules governing the vendor payment and dispute process related

to special education services paid for by the District of Columbia. After careful review of the

Motion and in recognition of publication of final rules governing the payment and dispute

process on June 22, 2012, the parties’ representations that the District of Columbia Office of

Administrative Hearings is ready, willing and able to begin administering by November 1, 2012,

the vendor payment disputes consistent with these rules, and the record applicable to this motion,

it is

               ORDERED that the Joint Motion of the Parties is GRANTED; it is

               FURTHER ORDERED that the following payment orders shall be vacated as of

November 1, 2012, such that resolution of these disputes shall governed by the regulations issued

by the Office of the State Superintendent of Education:
1. Order Modifying Payment Schedule for May through August 1996 and
Implementing an Automated Payment System, March 27, 1996 (Doc. 182)

2. Order Modifying Automated Payment System, August 28, 1996 (Doc. 252)

3. Order Supplementing August 28, 1996 “Order Modifying Automated Payment
System”, August 25, 1997 (Doc. 395)

4. Order Supplementing August 25, 1997 Order Modifying Automated Payment
System (Setting Payment Schedule for 1998-99 School Year and Summer 1999),
September 1, 1998 (Doc. 473)

5. Order Supplementing September 1, 1998 Order Modifying Automated Payment
System (Setting Payment Schedule for 1999-2000 School Year and Summer
2000), September 24, 1999 (Doc. 648)

6. Order Supplementing September 24, 1999 Order Modifying Automated
Payment System (Setting Payment Schedule for 2000-2001 School Year and
Summer 2001), October 17, 2000 (Doc. 754)

7. Order Supplementing October 17, 2000 Order Modifying Automated Payment
System (Setting Payment Schedule for 2001-02 School Year and Summer 2002),
August 2, 2001 (Doc. 821)

8. Order Supplementing August 2, 2001 Order Modifying Automated Payment
System (Setting Payment Schedule for September 2002), September 5, 2002
(Doc. 951)

9. Order Modifying and Supplementing August 25, 1997 Order Regarding
Payment System (Setting Payment Schedule for 2002-03 School Year and
Summer 2003), October 11, 2002 (Doc. 970)

10. Order Extending the Payment Order of October 11, 2002, August 25, 2003
(Doc. 1139)

11. Order Regarding Payment for Services to Class Members, November 8, 2004
(Doc. 1241)

12. Order Regarding Payment for Services to Class Members, August 5, 2009
(Doc. 1676); and it is



FURTHER ORDERED that the Special Master and (to the extent necessary) the

                               2
Court shall retain authority to address resolution of the following disputes:

               1. Interdynamics, Inc.

               2. Diagnostic Consultants, LLC

               3. Progressus Therapy, LLC

               4. Steppingstones Management Services, LLC

               5. Joyce Thomas Children’s Services, LLC

               6. Elizabeth Messer Sims Children’s Services, LLC

               7. Just-A-Mite, Inc.

               8. Independence and Dependence, LLC

               9. Seeds of Tomorrow, Inc.

               10. Ms. Vivian Cavalieri

This Order shall not be construed to modify, replace or supersede any prior order of the Court in

this matter, or any portion thereof, except as specifically set forth herein.

               SO ORDERED.



                                                       /s/_______________________
DATE: October 4, 2012                                  PAUL L. FRIEDMAN
                                                       United States District Court




                                                   3